Dismissed and Memorandum Opinion filed November 13, 2003








Dismissed and Memorandum Opinion filed November 13,
2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01005-CR
____________
 
OLIVER MACHADO GONZALES,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 208th District
Court
Harris County, Texas
Trial Court Cause No. 888,821
 

 
M E M O R A N D U M  
O P I N I O N




Appellant pled guilty to deadly conduct and received deferred
adjudication pursuant to a plea bargain agreement with the State.  On May 30, 2003, the State filed a motion to
adjudicate, and appellant pled true to the motion and reached a second plea
bargain agreement with the State about punishment.  He also waived of the right to appeal should
the court follow the State=s recommendation for punishment.  In accordance with the terms of the second
plea agreement with the State, the trial court sentenced appellant to two years= confinement in the Texas Department
of Criminal Justice C Institutional Division and a $500 fine.  Appellant filed a pro se notice of
appeal.  Because appellant has no right
of appeal, we dismiss.  
The trial court entered a certification of the defendant=s right to appeal in which the court
certified that defendant has waived the right to appeal.  See Tex.
R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).  
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
Judgment rendered and Opinion
filed November 13, 2003.
Panel consists of Justices
Edelman, Frost, and Guzman.
Do Not Publish C Tex. R. App. P. 47.2(b).